Exhibit 99.1 TECHNOLOGY RESEARCH CORPORATION REPORTS SECOND QUARTER FINANCIAL RESULTS REFLECTING CONTINUING IMPROVED PROFITABILITY ON LOWER REVENUES CLEARWATER, FLORIDA, November 13, 2007 Technology Research Corporation (“TRC”), (NASDAQ-TRCI), today announced revenues and earnings for its second fiscal quarter ended September 30, 2007. Revenues were $9.3 million, a decrease of $.4 million or 5% from the revenues reported in the same quarter last year. Net income for the second fiscal quarter ended September 30, 2007 was $.4 million compared with net loss of ($.4) million for the fiscal quarter ended September 30, 2006. Diluted net income is $.07 per share for the current quarter compared with diluted net loss of $.07 per share for the same quarter last year. Orders for the second quarter were $9.3 million, an increase of $3.0 million over the same quarter last year.Military orders were $3.8 million, an increase of $2.8 million over the second quarter of the previous year and Commercial orders were $5.5 million, an increase of $.2 million from the second quarter of the prior year. Owen Farren, President & CEO said, “Operationally, TRC’s improved second quarter and year to date performance is mostly due to a favorable mix of more profitable business when compared with the prior year and the restructuring program undertaken in the fourth quarter of fiscal 2007. Through six months, our restructuring program has helped us reach our goal of reducing costs and expenses and improving productivity.” Farren continued, “The increase in revenues in the Military market is exceeded by a decrease in the Commercial business due to a 75% decline in our room air conditioner revenues compared with the second quarter of last year. The lost room air conditioner business is not profitable for TRC at current market pricing. In response to our belief that our patented technology has been infringed, we are continuing our vigorous defense of our patented intellectual property for the room air conditioner market.” Mr. Farren concluded, “Our balance sheet is again stronger; we were able to pay down $2 million of debt during the quarter and we are now debt free. Days sales outstanding continued to improve this quarter, but with the increase in inventory during the current quarter, our inventory turns declined. We continue to focus on improving supply chain management, inventory turnover and on time customer deliveries.” The first quarter dividend of $.02 per share was paid on October 19, 2007 to shareholders of record on September 28, 2007. ***** TRC is an internationally recognized leader in electrical safety products that prevent electrocution and electrical fires and protect against serious injury from electrical shock.Based on its core technology in ground fault sensing, products are designed to meet the needs of the consumer, commercial and industrial markets worldwide.The Company also supplies power monitors and control equipment to the United States Military and its prime contractors. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995:Some of the statements in this report constitute forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995 and the Securities Exchange Act of 1934.These statements are related to future events, other future financial performance or business strategies, and may be identified by terminology such as "may," "will," "should," "expects," "scheduled," "plans," "intends," "anticipates," "believes," "estimates," "potential," or "continue," or the negative of such terms, or other comparable terminology.These statements are only predictions.Actual events as well as results may differ materially.In evaluating these statements, you should specifically consider the factors described throughout this report.We cannot be assured that future results, levels of activity, performance or goals will be achieved. TECHNOLOGY RESEARCH CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months EndedSept 30, Sixmonths ended Sept 30, 2007 2006 2007 2006 Operating revenues: Commercial $ 5,306 7,227 11,212 15,181 Military 3,953 2,478 7,705 5,140 9,259 9,705 18,917 20,321 Operating expenses: Cost of sales 6,405 7,739 13,223 15,925 Selling, general and administrative 1,864 1,845 3,586 3,724 Research, development and engineering 471 542 903 1,029 8,740 10,126 17,712 20,678 Operating income (loss) 519 (421 ) 1,205 (357 ) Interest and sundry income (expense) 38 (40 ) 37 (78 ) Income (loss) before income taxes 557 (461 ) 1,242 (435 ) Income tax expense (benefit) 156 (30 ) 358 (24 ) Net income(loss) $ 401 (431 ) 884 (411 ) Earnings (loss) per common share: Basic $ .07 (.07 ) .15 (.07 ) Diluted $ 07 (.07 ) .15 (.07 ) Weighted average number of common shares outstanding: Basic 5,888,828 5,888,828 5,888,828 5,880,017 Diluted 5,921,154 5,888,828 5,929,621 5,880,017 Dividends paid $ .020 .020 .040 .035 TECHNOLOGY RESEARCH CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) Sept30, March 31, ASSETS 2007 2007 Current assets: Cash and cash equivalents $ 1,205 3,471 Short-term investments 998 498 Accounts receivable, net 5,787 6,950 Other receivables-current 947 884 Income taxes receivable 151 - Inventories 9,758 9,294 Prepaid expenses and other current assets 209 351 Deferred income taxes 1,093 999 Total current assets 20,188 22,447 Property, plantand equipment 15,005 14,884 Less accumulated depreciation 11,077 10,472 Net property, plant and equipment 3,928 4,412 Other Receivables-Long term 850 850 Intangible Assets (net) 493 523 Other assets 47 47 $ 25,506 28,279 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-termdebt $ - 1,000 Trade accounts payable 3,326 3,027 Accrued expenses 1,481 1,409 Dividends payable 132 133 Income taxes payable - 846 Total current liabilities 4,939 6,415 Long-term debt, less current portion - 2,000 Deferred income taxes 109 139 Total liabilities 5,048 8,554 Stockholders' equity: Common stock 3,014 3,014 Additional paid-in capital 9,371 9,287 Retained earnings 8,113 7,464 Treasury stock, 21,500 shares at cost (40 ) (40 ) Total stockholders' equity 20,458 19,725 $ 25,506 28,279 * The condensed consolidated balance sheet is derived from the Company’s audited balance sheet as of that date. ###
